 Case: 5:21-cv-00093-GFVT Doc #: 10 Filed: 04/21/21 Page: 1 of 2 - Page ID#: 41




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        LEXINGTON

 NAPIER MARINA, LLC,                              )
                                                  )
                  Plaintiff,                      )         Civil No. 5:21-cv-00093-GFVT
                                                  )
 V.                                               )
                                                  )
 MARKEL AMERICAN INSURANCE                        )                     ORDER
 COMPANY,                                         )
                                                  )
                 Defendant.                       )

                                        *** *** *** ***

       This matter is before the Court on Parties’ Joint Motion to Stay and Refer for Settlement

Conference [R. 9.] On April 12, 2021, this Court filed an Order for Meeting and Report [R. 5.]

In response, Parties indicate that this matter is approaching settlement and request that the matter

be stayed and referred to Magistrate Judge Matthew A. Stinnett to facilitate settlement. [R. 9.]

Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as follows:

       1.        Parties’ Joint Motion to Stay and Refer [R. 9] is GRANTED;

       2.        This matter shall be HELD IN ABEYANCE until the Parties have participated in

a court-sponsored settlement conference and taken other necessary steps towards settlement; and

       3.        All deadlines and filing requirements are suspended including the requirement to

exchange Fed. R. Civ. P. 26(a)(1) disclosures and file a proposed joint litigation plan as required

under [R. 5.];

       4.        This matter is REFERRED to Magistrate Judge Matthew A. Stinnett to schedule

and conduct a court-sponsored settlement conference.
Case: 5:21-cv-00093-GFVT Doc #: 10 Filed: 04/21/21 Page: 2 of 2 - Page ID#: 42




    This the 21st day of April, 2021.




                                        2
